Citation Nr: 0208750	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  01-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for an increased evaluation for ischemic heart disease with 
hypertension, status post-coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



REMAND

The veteran had active service from April 1954 to April 1974.

In his September 1999 substantive appeal and in two October 
1999 letters, the veteran stated his desire for a hearing 
before the Board.  He did not specify whether he wished the 
hearing to be held in Washington, D.C., or at the St. 
Petersburg, Florida, RO.  He has a right to a hearing.    
38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 C.F.R. 
§ 20.700(a) (2001).  He has not withdrawn the request.  The 
right is not forfeit because of delay in selecting a venue.

The veteran has traveled between Florida and the Philippines 
several times in recent years.  Given his stated concerns 
about unreliable mail delivery in the Philippines and his 
provision of a domestic address of record as recently as 
April 2002, a Board hearing at the RO should be scheduled and 
notice mailed to the last address of record.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




